Citation Nr: 0701205	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for non-Hodgkin's 
lymphoma, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for inguinal neural entrapment and scar 
tissue.  

3.  Entitlement to an initial evaluation in excess of 30 
percent disabling for major depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's non-Hodgkin's lymphoma, exclusive of 
residuals due to this disorder (which are rated separately), 
is currently in remission.

2.  The veteran's inguinal neural entrapment and scar tissue 
is productive of no more than severe to complete paralysis of 
the ilioinguinal nerve.

3.  The veteran's major depressive disorder is manifested by 
depressed mood; sleep problems; and GAF scores showing 
moderate or nearly moderate impairment; there is no evidence 
of inadequate appearance; no disorientation to place and 
time; no impairment of thought process or communication; no 
demonstrated memory problems; no indication of panic attacks; 
no impaired abstract thinking; no difficulty maintaining 
social or work relationships; no problems with insight or 
judgment; and no delusions or active hallucinations.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.88b, 4.118, 
Diagnostic Codes 7715-7716 (2006).

2.  A rating in excess of 10 percent for inguinal neural 
entrapment and scar tissue is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
8530 (2006).

3.  The criteria for a disability rating greater than 30 
percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Where an increase in the level of a service-connected 
disability is at issue, as in the case of the non-Hodgkin's 
lymphoma claim, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, as with the issues of inguinal neural entrapment and 
major depressive disorder, where the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's service-connected non-
Hodgkin's lymphoma is rated as 10 percent disabling under 
38 C.F.R. § 4.117, Diagnostic Codes 7715-7716.  

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.118, Diagnostic Code 7715.

Under 38 C.F.R. § 4.117, Diagnostic Code 7716, for aplastic 
anemia, a 10 percent rating is assignable if the disease 
requires continuous medication for control.  A 30 percent 
rating is warranted for aplastic anemia requiring transfusion 
of platelets or red cells at least once a year but less than 
every three months, or; infections recurring at least once a 
year but less than once every three months.  A 60 percent 
evaluation is warranted for aplastic anemia requiring 
transfusion of platelets or red cells at least once every 
three months, or; infections recurring at least once every 
three months.  A 100 percent rating is warranted for anemia 
requiring a bone marrow transplant, or; requiring transfusion 
of platelets or red cells at least once every six weeks, or; 
infections recurring at least once every six weeks.  
38 C.F.R. § 4.117, Diagnostic Code 7716.

The medical evidence, to include VA examination reports dated 
in February 2005, establishes that the veteran's non-
Hodgkin's lymphoma has been in remission since approximately 
February 1998 and he has not undergone a treatment phase for 
an active disease since that time.  In this regard, 
statements from his private physician, "R.D.L.", M.D., 
indicated that the type of lymphoma the veteran has could 
certainly recur again and will require additional 
chemotherapy to control the basic disease process, which will 
become increasingly difficult.  However, no such recurrence 
has been documented since 1998, the veteran is not being 
medicated for lymphoma, and he is followed by Dr. L. for 
lymphoma every six months.  

Accordingly, inasmuch as there is no evidence to suggest that 
the veteran has aplastic anemia requiring transfusion of 
platelets or red cells at least once a year but less than 
every three months, or; infections recurring at least once a 
year but less than once every three months, an increased 
rating of 30 percent disabling under 38 C.F.R. § 4.117, 
Diagnostic Code 7716, is not warranted.  

Review of the February 2005 VA examination reports, to 
include for chronic fatigue syndrome and for mental 
disorders, reflects that the veteran contends that he has 
residual fatigue, weakness, malaise, insomnia, lack of energy 
and memory loss as a result of non-Hodgkin's lymphoma.  He 
has also complained of a burning sensation in both inguinal 
areas which can be so painful that it awakens him at night.  
As noted above, however, the veteran's inguinal impairment 
and major depressive disorder are rated separately and will 
be discussed in further detail following the present 
discussion with respect to the veteran's non-Hodgkin's 
lymphoma claim.  

The February 2005 examination report for chronic fatigue 
syndrome includes the impression that the veteran's chronic 
fatigue has been present hand-in-hand with depression, for 
which he has been rated separately.  It is noted that, under 
the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or, more appropriately 
in this case, the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

In the present case, the medical evidence indicates that the 
symptoms associated with chronic fatigue are duplicative, to 
a great degree, of the symptoms associated with major 
depressive disorder, thus; consideration of chronic fatigue 
to support an increased rating for non-Hodgkin's lymphoma is 
prohibited by the veteran's receipt of compensation for major 
depressive disorder.  The post-service medical record, as a 
whole, is found to support such a finding. 

Accordingly, as the preponderance of the evidence indicates 
that the veteran's non-Hodgkin's lymphoma warrants no more 
than a 10 percent rating, the claim must be denied.

With respect to the claim for an initial evaluation in excess 
of 10 percent disabling for inguinal neural entrapment and 
scar tissue, a review of the record shows that this disorder 
is currently rated as 10 percent disabling under Diagnostic 
Code 8530, for paralysis of the ilio-inguinal nerve.  A 10 
percent rating is the maximum evaluation available under that 
code or comparable codes.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8630 (neuritis) and Diagnostic Code 8730 (neuralgia).

The Board has considered the applicability of alternative 
diagnostic codes, but finds that none are applicable to the 
veteran's disability.  There is no indication that the 
disorder is associated with urinary system dysfunction or 
infection so as to warrant a rating pursuant to 38 C.F.R. 
§ 4.115a nor is there evidence of the presence of an inguinal 
hernia so as to warrant a rating under Diagnostic Code 7338.  
The veteran's inguinal neural entrapment and scar tissue is 
most appropriately rated under Diagnostic Code 8530 which was 
selected by the RO.

Considering the entire evidence of record regarding the 
veteran's inguinal neural entrapment and scar tissue since 
the July 1, 1999, effective date of service connection, the 
Board finds that the preponderance of the evidence 
demonstrates that the veteran's inguinal neural entrapment 
and scar tissue warrants no more than a 10 percent rating, no 
staged ratings are warranted, and the claim must be denied.  
Fenderson, 12 Vet. App at 126.

The veteran also asserts that he is entitled to a higher 
rating for his service-connected major depressive disorder, 
currently evaluated as 30 percent disabling under Diagnostic 
Code 9434.  38 C.F.R. § 4.130.  The diagnostic criteria set 
forth in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130.

The next higher schedular rating of 50 percent disabling for 
major depressive disorder under the general rating formula 
for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994); 
Carpenter v. Brown, 8 Vet. App. 240 (1995) (describing GAF 
scores).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, a score of 41-50 is assigned where 
there are, "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are, "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

Considering the entire evidence of record regarding the 
veteran's psychiatric status since the April 16, 2002, 
effective date of service connection, the Board finds that 
the overall disability picture for his major depressive 
disorder does not reflect a rating higher than 30 percent 
under Diagnostic Code 9434.  38 C.F.R. § 4.130.

Specifically, the May 2002 and February 2005 psychiatric 
examination reports note that the veteran's long standing 
history of depression was exacerbated by his non-Hodgkin's 
lymphoma.  The evidence also includes complaints of 
irritability, problems with energy, feeling helpless, 
hopeless, impaired memory, impaired sleep, and occasional 
suicidal thoughts.  However, the veteran reported having good 
relationships with his spouse and children.  The evidence 
reflects that the veteran was cooperative, his mood was 
stable and appropriate for content of the conversation, his 
speech was relevant and coherent, he appeared to be in 
contact with reality, his thought process appeared to be 
logical, and there was no indication of impaired judgment, 
providing evidence against this claim.  Most importantly, the 
post-service medical record, as a whole, fails to indicate a 
severe problem associated with this disorder.  For example, 
within his claim for Social Security benefits and within 
regular VA treatment, almost no reference is made to this 
disorder, providing evidence against this claim.

The evidence of record does not demonstrate symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  In this regard, it is noted that the veteran 
does not work; however, it is never indicated within the 
medical record that this fact has been caused by depression.  
The good relationship with his spouse and children has been 
clearly noted and reduced reliability and productivity caused 
by the depression is not indicated.  Such facts supply 
evidence against a rating higher than 30 percent.  

In addition, it is noted that the veteran's GAF score was 
identified as 50 on VA examination in May 2002 and 55 on VA 
examination in February 2005.  These scores are indicative of 
symptoms which are on the highest end of serious to moderate.  
These GAF scores do not support the veteran's claim for an 
increased initial evaluation for major depressive disorder in 
excess of 30 percent disabling.  Simply stated, reduced 
reliability and productivity are not indicated within these 
medical records or reports, providing highly probative 
evidence against this claim.

Upon consideration of the foregoing, the Board finds that the 
overall disability picture does not warrant a 50 percent 
rating under Diagnostic Code 9434.  38 C.F.R. § 4.7.  In 
consideration of the evidence of record, to include her GAF 
scores, the Board finds that the evidence more closely 
approximates a 30 percent rating.  Id.  The Board adds that 
it does not find that the veteran's major depressive disorder 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.

The Board acknowledges the contentions of the appellant with 
respect to the severity of his disorders; however, without 
any medical experience, the Board must find that his opinions 
have very limited probative value and are clearly outweighed 
by the medical evidence and facts cited above.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

With respect to the veteran's claims of entitlement to 
increased ratings for non-Hodgkin's lymphoma, inguinal neural 
entrapment and scar tissue, and major depressive disorder, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, the evidence in this case does not show that the 
service-connected disabilities at issue present such unusual 
or exceptional disability pictures so as to render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disabilities are unusual or cause 
marked interference with work other than as contemplated 
within the schedular provisions discussed above.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in April 
2002 and provided to the appellant prior to the October 2002 
rating decision on appeal with respect to the issues of 
service connection for inguinal nerve entrapment and major 
depressive disorder as well as a letter dated in November 
2003 and provided to the appellant prior to the June 2004 
rating decision with respect to the issue of an increased 
rating non-Hodgkin's lymphoma satisfies the duty to notify 
provisions as these letters discuss the criteria with respect 
to the appellant's claims.  

The Board emphasizes that the appeals with respect to 
inguinal nerve entrapment and major depressive disorder arise 
from an initial rating assigned when the RO awarded service 
connection, such that the original letter refers to the 
requirements for establishing service connection for these 
claims.  VA's Office of General Counsel has held that there 
is no requirement for additional 38 U.S.C.A. § 5103(a) notice 
on a "downstream" issue, i.e., an increased rating after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  In any 
event, the veteran was provided a letter dated in October 
2003 with respect to his claims for increased initial ratings 
for inguinal nerve entrapment and major depressive disorder 
subsequent to the October 2002 rating decision which granted 
service connection.  Therefore, the veteran has been provided 
adequate notice and, inasmuch as the effective date of 
service connection and schedular rating for these disorders 
was in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, private, and VA medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim and his claim was readjudicated in 
a statement of the case and subsequent supplemental statement 
of case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

The appeal is denied as to all issues.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


